In a proceeding pursuant to CPLR article 78, inter alia, to compel the New York State Athletic Commission to permit petitioner to wear a skullcap during a certain boxing match to be held on October 22, 1976, the commission appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Queens County, dated October 21, 1976, after a nonjury trial, as, in directing it to permit petitioner to wear the skullcap during the fight in question, also directed that, if petitioner desired to fight with a skullcap on future occasions, he would have to apply for permission to the State Athletic Commission, which would have to hold a formal administrative hearing on the merits thereof. Judgment reversed insofar as appealed from, on the law, with costs, and proceeding dismissed on the merits. The refusal of the State Athletic Commission to allow petitioner to wear a skullcap during the fight was prompted by safety reasons and was a proper exercise of the police powers of the State (see L 1920, ch 912, § 1, as amd; 19 NYCRR 216.17). We do not find that the denial by the commission infringed upon petitioner’s freedom of religion, as he has argued. The portion of the judgment dealing with the fight which occurred on October 22, 1976 is moot. Hopkins, Acting P. J., Latham, Damiani and Rabin, JJ., concur.